Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 1 of 15    PageID #:
                                   2463


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 DANNY GALLAGHER,                        CIV. NO. 18-00364 LEK-KJM

                  Plaintiff,

      vs.

 MATERNITYWISE INTERNATIONAL,
 LLC, ANNE CROUDACE, ELIZBETH
 ANOATUBBY, EMILEE SALDAYA,
 RACHAEL BROWN, JENNA CHIDESTER,
 STEPHANIE GILBERT, JORDAN ASHLEY
 HOCKER, BETHANY KIRILLOVA,
 SAMANTHA LAJOIE, AERIN LUND,
 KATE PAVLOVSKY, CHANNA JAYDE
 WALZ, MADDISON WEIKLE, ESME
 WHRITENOUR, NICOLETTE RAYMOND,
 ELIZABETH GEFTAKYS, JULIE BELL,
 CARA GWIZD, HOLLY LEPPARD-
 WESTHAVER, ELOISE VICTORIA,
 JANE DOE ONE, JANE DOE TWO,
 JANE DOE THREE, DOES 1-10,
 INCLUSIVE;

                  Defendants.


              ORDER GRANTING IN PART AND DENYING IN PART
                  PLAINTIFF/COUNTERCLAIM DEFENDANT’S
                    MOTION TO DISMISS COUNTERCLAIM

            Before the Court is Plaintiff/Counterclaim Defendant

 Danny Gallagher’s (“Gallagher”) motion to dismiss

 Defendant/Counterclaimant Vivian Chao Best’s (“Best”)

 Counterclaim (“Motion”), filed on October 28, 2019.1          [Dkt.


       1Best’s Counterclaim was filed on October 7, 2019.             [Dkt.
 no. 111-1.]
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 2 of 15   PageID #:
                                   2464


 no. 117.]    Best filed her memorandum in opposition to the Motion

 on January 31, 2020.     [Dkt. no. 150.]     This matter came on for

 hearing on February 21, 2020.       Gallagher’s Motion is hereby

 granted in part and denied in part for the reasons set forth

 below.

                                 BACKGROUND

 I.    Gallagher’s Complaint

             On September 25, 2018, Gallagher initiated this action

 in this district court by filing his complaint, asserting

 diversity jurisdiction.      [Dkt. no. 1 at ¶ 1.]      On September 26,

 2018, October 4, 2018, and April 16, 2019, respectively,

 Gallagher filed his first, second, and third amended complaints.

 [Dkt. nos. 27, 33, 66.]      The operative complaint is Gallagher’s

 Fourth Amended Complaint for Damages and Demand for Jury Trial

 (“Fourth Amended Complaint”), filed on May 22, 2019.           [Dkt.

 no. 79.]    The Fourth Amended Complaint names Defendants

 MaternityWise International LLC (“Matwise”), Anne Croudace

 (“Croudace”), Jane Hopaki (“Hopaki”), Emilee Saldaya

 (“Saldaya”), Rachael Aughenbaugh (“Aughenbaugh”),

 Jennifer Chidester (“Chidester”), Stephanie Byers (“Byers”),

 Bethany Kirillov (“Kirillov”), Samantha Lajoie (“Lajoie”),

 Aerin Lund (“Lund”), Kate Pavlovsky (“Pavlovsky”), Channa Jayde

 Walz (“Walz”), Madison Sisley Boulter (“Boulter”),



                                      2
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 3 of 15   PageID #:
                                   2465


 Esme Whritenour (“Whritenour”), Adrianna Brooks (“Brooks”),2

 Jane Doe One – who is identified as “Jess Young” on social media

 (“Young”), Jane Doe Three – who is identified as “Marie-Soleil

 Deschamps” on social media (“Deschamps”), Nicolette Raymond

 (“Raymond”), Julie Bell (“Bell”), Cara Gwizd (“Gwizd”),

 Holly Leppard-Westhaver (“Leppard-Westhaver”), Eloise Victoria

 (“Victoria”), and Best (collectively “Defendants”).          [Fourth

 Amended Complaint at ¶¶ 4-26.]       On September 23, 2019, Gallagher

 filed a notice of dismissal as to the following defendants:

 Aughenbaugh, Chidester, Lajoie, Walz, Whritenour, Brooks,

 Raymond, Bell, Gwizd, Leppard-Westhaver, Victoria, Young, and

 Deschamps.    [Dkt. no. 107.]     The gravamen of the Fourth Amended

 Complaint is that Defendants made defamatory statements

 regarding Gallagher on Facebook.

              According to Gallagher, Matwise is a business that

 promotes, trains, and certifies doulas, persons who assist women

 during the childbirth process.       [Fourth Amended Complaint at

 ¶ 34.]    Gallagher participated in a Matwise certification

 program in Hawai`i.     See id. at ¶ 41.     He also operates a

 pregnancy/birth photography business and works as a doula in

 Hawai`i, using the names Maternity in Motion and Danny the

 Doula, respectively.     [Id. at ¶¶ 42, 46, 50-53.]       Gallagher

       2Brooks was identified as Jane Doe Two in prior versions of
 the complaint. See Fourth Amended Complaint at ¶ 18.


                                      3
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 4 of 15   PageID #:
                                   2466


 alleges Croudace,3 individually, and on behalf of Matwise,

 disseminated a “Memorandum of Official Statement,” dated June 5,

 2018 (“Matwise Memorandum”), in which Gallagher was accused of,

 among other things: 1) promoting pornography, in violation of

 the ethical and professional practices of doulas and

 photographers; 2) “being a sexual predator”; 3) encouraging and

 luring others into participating in pornography for financial

 gain; 4) unethical, deceptive, and dishonest conduct as a doula

 and photographer for his sexual gratification, financial gain,

 and self-interest.     [Id. at ¶ 83 (citing Fourth Amended

 Complaint, Exh. 1 (Matwise Mem.)).4]        Gallagher alleges that,

 although Matwise/Croudace knew the statements in the Matwise

 Memorandum were false, they published it on social media for

 viewing by Matwise’s subscribers and others.         [Id. at ¶ 94.]

 Gallagher alleges the Matwise Memorandum was published on

 Facebook.    [Id. at ¶¶ 85, 87.]




       3Gallagher alleges Croudace is a principal of Matwise.
 [Fourth Amended Complaint at ¶ 36.]
      4 The Matwise Memorandum does not mention Gallagher by name.

 It explains that the Director of Matwise became aware that a
 student of Matwise was “involved in several morally questionable
 incidents that disturbed a large number of people in their
 community.” See Matwise Mem. at 1. Matwise further explained
 that “it was clear that the student was not only a consumer of
 pornography, but demonstrated enticements of financial gain,
 strongly encouraging involvement in selling pornography.” [Id.]
 Gallagher alleges he is the student referenced in the Matwise
 Memorandum. See Fourth Amended Complaint at ¶ 83.


                                      4
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 5 of 15   PageID #:
                                   2467


            Gallagher also alleges the following defendants, among

 others, made, shared, or published defamatory statements about

 him on Facebook: 1) Hopaki; [id. at ¶¶ 97-98;] 2) Saldaya; [id.

 at ¶¶ 100-03;] 3) Byers; [id. at ¶¶ 132-34;] 4) Kirillov; [id.

 at ¶¶ 135-36;] 5) Lund; [id. at ¶ 139;] 6) Pavlovsky; [id. at

 ¶¶ 140-43;] 7) Boulter; [id. at ¶¶ 146-47;] and 8) Best, [id. at

 ¶¶ 166-74].    Gallagher alleges all Defendants falsely accused

 Gallagher of “rape, attempted murder, sexual exploitation,

 prostitution, ‘pimping’ and/or sexual harassment.”          [Id. at

 ¶ 176.]   Gallagher alleges Defendants knew their defamatory

 statements were false prior to publishing them.          [Id. at ¶ 185.]

 Gallagher alleges Defendants were reckless, and/or failed to use

 reasonable care, in publishing the defamatory statements, and

 each of the Defendants outwardly ratified the Matwise

 Memorandum.    [Id. at ¶¶ 186-88.]

            Gallagher alleges the following claims against all

 Defendants: libel based on Defendants’ defamatory statements

 (“Count I”); [id. at ¶¶ 190-211;] libel per se based on the same

 allegations (“Count II”); [id. at ¶¶ 212-33;] trade libel based

 on Defendants’ defamatory statements on Facebook which, inter

 alia, accused Gallagher of committing unprofessional and

 substandard services as a doula and photographer (“Count III”);

 [id. at ¶¶ 234-57;] false light against all Defendants for their

 defamatory statements on Facebook (“Count IV”); [id. at ¶¶ 258-

                                      5
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 6 of 15   PageID #:
                                   2468


 66;] intentional infliction of emotional distress (“IIED” and

 “Count V”); [id. at ¶¶ 267-73;] and negligent infliction of

 emotional distress (“NIED” and “Count VI”), [id. at ¶¶ 274-79].

 Gallagher also seeks: an injunction requiring all Defendants to

 retract their defamatory statements and preventing them from

 publishing any further defamatory or damaging statements against

 Gallagher (“Count VII”); [id. at ¶¶ 280-85;] and a declaratory

 judgment stating that Defendants’ defamatory statements were

 false and harassing, in violation of the social media websites’

 terms and conditions (“Count VIII”), [id. at ¶¶ 286-87].

            Gallagher seeks: 1) $100,000 in economic damages and

 $5,000,000 in non-economic damages as to each Defendant; 2) an

 award of actual damgages; 3) $10,000,000 in punitive and

 exemplary damages; 4) a permanent injunction requiring

 Defendants to delete any existing defamatory statements

 previously made about Gallagher and prohibiting Defendants from

 future publication of the same or similar defamatory statements;

 5) an award of attorney’s fees and costs; and 6) any other

 appropriate relief.     [Id. at pgs. 104-06, ¶¶ 1-7.]

 II.   Best’s Counterclaim

            Best filed her Counterclaim with her answer to the

 Fourth Amended Complaint.      [Dkt. no. 111.]     Best alleges she is

 a member of a closed Facebook group called “WLS PSI Hawaii” and

 became Facebook friends with Gallagher around 2017.          [Id. at

                                      6
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 7 of 15   PageID #:
                                   2469


 ¶¶ 5-7.]   Best asserts that, in June 2018, she posted

 information about Gallagher onto the WLS PSI Hawaii Facebook

 page, which was removed by the page administrator within a few

 hours.    Best subsequently sent private, direct messages

 containing the same information about Gallagher to her Facebook

 friends.   [Id. at ¶¶ 10-13.]

             Best argues Gallagher’s lawsuit against her and the

 other Defendants is “an improper use of the legal system to

 intimidate and chill or curtail Best, the other defendants, and

 other users of social media from exercising their right to free

 speech.”   [Id. at ¶ 20 (emphasis omitted).5]        Best argues

 Gallagher filed his lawsuit “to harass, embarrass, cause

 distress, and extort money from” Defendants.         [Id. at ¶ 19.]

 Best’s Counterclaim asserts an abuse of process claim against

 Gallagher (“Counterclaim Count I”).6        [Counterclaim at ¶ 21.]

 Best seeks: 1) compensatory and special damages; 2) attorney’s




       5Best alleges Gallagher has filed multiple lawsuits in
 other venues concerning the underlying events. However, only
 the instant case is relevant to the Motion.

       6In her Counterclaim, Best also alleges Gallagher is liable
 to her for “filing frivolous claims.” [Counterclaim at ¶ 21.]
 To the extent the “frivolous claims” allegation is a claim
 separate from the abuse of process claim, Best subsequently
 abandoned the “frivolous claims” argument. See Mem. in Opp. at
 7.



                                      7
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 8 of 15   PageID #:
                                   2470


 fees and costs; and 3) any other appropriate relief.           [Id. at

 pg. 7, ¶¶ 1-3.]

            In the instant Motion, Gallagher seeks dismissal of

 Best’s Counterclaim pursuant to Fed. R. Civ. P. 12(b)(6),7

 arguing Best fails to allege any facts that Gallagher committed

 a willful act that fell outside of his right to litigate so as

 to constitute an abuse of process.

                                 DISCUSSION

 I.    Abuse of Process Standard

            “[T]here are two essential elements in a claim for

 abuse of process: (1) an ulterior purpose and (2) a wilful act

 in the use of the process which is not proper in the regular

 conduct of the proceeding.”       Young v. Allstate Ins. Co., 119

 Hawai`i 403, 412, 198 P.3d 666, 675 (2008) (citation and

 internal quotation marks omitted).        The second element presents

 the question of whether the defendant committed

            some definite act or threat not authorized by the
            process, or aimed at an objective not legitimate
            in the use of the process, is required; and there
            is no liability where the defendant has done
            nothing more than carry out the process to its
            authorized conclusion, even though with bad
            intentions.




       7Fed. R. Civ. P. 12(b) states, in pertinent part, that “a
 party may assert the following defenses by motion: . . . (6)
 failure to state a claim upon which relief can be granted.”


                                      8
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 9 of 15   PageID #:
                                   2471


 Id. (brackets, emphases, citation, and quotation marks omitted).

 “Based on this language, Young concluded that ‘more is required

 than the issuance of the process itself,’ and the ‘wilful act’

 must be ‘distinct from the use of process per se.’”           Ancier v.

 Egan, Civil No. 14-00294 JMS-RLP, 2014 WL 6872977, at *5 (D.

 Hawai`i Dec. 4, 2014) (quoting Young, 119 Hawai`i at 415–16, 98

 P.3d at 678–79).

 II.   Application of the Standard

            With respect to the first element, Best makes only

 conclusory allegations that Gallagher had an ulterior motive.

 See, e.g., Counterclaim at ¶ 19.         In federal court, “[t]o

 survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’”         Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)).     This requirement includes the pleading of a

 plausible factual basis supporting the claim.          Id. (“A claim has

 facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” (citing

 Twombly, 550 U.S. at 556)).       Accordingly, “[t]hreadbare recitals

 of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.”         Id.   Therefore, Best

 has failed to state a claim with regard to the first element.

                                      9
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 10 of 15   PageID #:
                                    2472


             Also, Best does not allege any facts with regard to

 the second element of the abuse of process claim.           See

 Counterclaim at ¶¶ 19-21 (alleging Gallagher filed the lawsuit

 with an improper motive, without alleging any willful act).

 “[T]o be entitled to the presumption of truth, allegations in a

 complaint or counterclaim may not simply recite the elements of

 a cause of action, but must contain sufficient allegations of

 underlying facts to give fair notice and to enable the opposing

 party to defend itself effectively.        Starr v. Baca, 652 F.3d

 1202, 1216 (9th Cir. 2011).       Best did not recite the second

 element of abuse of process, let alone include sufficient

 allegations of the underlying facts.         Therefore, Best has failed

 to state a claim with respect to abuse of process.

             In response to the Motion, Best alleges Gallagher

 committed a willful act when he stated the specific amount of

 damages he is seeking in the Fourth Amended Complaint.            [Mem. in

 Opp. at 11.]     As a general rule, this Court’s scope of review in

 considering a Rule 12(b)(6) motion to dismiss is limited to the

 allegations in the complaint.       See Khoja v. Orexigen

 Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018), cert.

 denied sub nom., Hagan v. Khoja, 139 S. Ct. 2615 (2019).

 However, even if the Court were to consider the arguments raised

 for the first time in Best’s Memorandum in Opposition, the Court

 would still grant Gallagher’s Motion.

                                      10
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 11 of 15   PageID #:
                                    2473


              In her Memorandum in Opposition, Best argues Gallagher

 violated Haw. Rev. Stat. § 663-1.3 when he included the specific

 amount of damages he is seeking in his Fourth Amended Complaint,

 therefore committing an act that was not proper in the use of

 the process.8     However,

              [a]s is well established, “[u]nder the Erie
              doctrine, federal courts sitting in diversity
              apply state substantive law and federal
              procedural law.” Snead v. Metro. Prop & Cas.
              Ins. Co., 237 F.3d 1080, 1090 (9th Cir. 2001)
              (emphasis added); see also Erie R.R. Co. v.
              Tompkins, 304 U.S. 64, 78 (1938). Thus, per
              Erie, the Court here applies federal law, not
              state law. See Hanna v. Plumer, 380 U.S. 460,
              465–67 (1965) (holding that federal rules of
              procedure govern matters of procedure in a
              diversity action.) . . .

 Diamond Resort Haw. Corp. v. Bay W. Kailua Bay, LLC, CV. No. 10-

 00117 DAE-BMK, 2011 WL 2610203, at *4 (D. Hawai`i July 1, 2011)

 (emphasis and some alterations in Diamond Resort).

              Section 663-1.3 is a state procedural rule that

 prescribes the form of the pleadings in Hawai`i state courts; it

       8   Section 663-1.3 states, in pertinent part:

             (a)   Notwithstanding any other provision of law,
             in any action based on tort, including a medical
             tort as defined in section 671-1, to recover
             damages for personal injuries or wrongful death,
             no complaint, counterclaim, cross claim or third
             party claim nor any amendment to such pleadings
             shall specify the amount of damages prayed for but
             shall contain a prayer for general relief,
             including a statement that the amount of damages
             is within the minimum jurisdictional limits of the
             court in which the action is brought.


                                      11
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 12 of 15   PageID #:
                                    2474


 does not limit any substantive rights of the litigants.

 Therefore, it does not apply to the instant action.           See, e.g.,

 Eason v. Roman Catholic Bishop of San Diego, 414 F. Supp. 3d

 1276, 1286 (S.D. Cal. 2019) (concluding that a state law

 prohibiting a litigant from including a demand for punitive

 damages in a pleading unless certain conditions were met was a

 procedural rule and therefore inapplicable in federal court).

 Therefore, Gallagher was not required to comply with § 663-1.3

 when he filed his Fourth Amended Complaint, and he did not

 violate it by including an ad damnum clause therein.           Best has

 not made any other factual allegations of a willful act distinct

 from the use of the process itself in either her Counterclaim or

 her Memorandum in Opposition.

             Because the inclusion of the ad damnum clause was

 permissible in the use of process and Best has not alleged that

 any of Gallagher’s other acts satisfy the second element, Best

 has not alleged any act by Gallagher that constitutes an

 improper act distinct from the use of the process itself.             Thus,

 Best’s Counterclaim does not plead sufficient factual

 allegations that, when accepted as true, would allow the court

 to reasonably infer that Gallagher is liable for abuse of

 process.    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To

 survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief

                                      12
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 13 of 15   PageID #:
                                    2475


 that is plausible on its face.’” (citation and internal

 quotation marks omitted)); id. (“A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court

 to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” (citation omitted).          Because there

 are no other factual allegations regarding Gallagher’s conduct

 that could satisfy the second element of Best’s abuse of process

 claim, the Court cannot reasonably infer that he is liable for

 the alleged misconduct.      Therefore, Gallagher’s Motion is

 granted, insofar as Best’s Counterclaim is dismissed.

             Because it is arguably possible for Best to amend her

 Counterclaim to cure the defects in her abuse of process claim,

 the dismissal must be without prejudice.         See Sonoma Cty. Ass’n

 of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1118 (9th Cir.

 2013) (“As a general rule, dismissal without leave to amend is

 improper unless it is clear, upon de novo review, that the

 complaint could not be saved by any amendment.” (brackets,

 citation, and internal quotation marks omitted)).           Therefore,

 the Motion is denied to the extent that Gallagher seeks

 dismissal of the Counterclaim with prejudice.

 III. Summary and Leave to Amend

             The Motion has been granted with respect to the only

 claim in Best’s Counterclaim and denied to the extent it seeks

 dismissal with prejudice.       Best is granted leave to file an

                                      13
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 14 of 15   PageID #:
                                    2476


 amended counterclaim with respect to her abuse of process claim.

 Best’s amended counterclaim must be filed by June 11, 2020.             The

 Court emphasizes that Best does not have leave to add any new

 parties or claims.      If Best wishes to add new parties or claims,

 she must file a motion pursuant to Fed. R. Civ. P. 15(a)(2) and

 Fed. R. Civ. P. 16(b)(4).       See First Amended Rule 16 Scheduling

 Order, filed 4/17/20 at pg. 2, ¶ 5.        Best is cautioned that, if

 she fails to file her amended counterclaim by June 11, 2020, her

 Counterclaim will be dismissed with prejudice.

                                 CONCLUSION

             On the basis of the foregoing, Gallagher’s Motion to

 Dismiss [F.R.C.P. 12(b)(6)], filed October 28, 2019, is HEREBY

 GRANTED IN PART AND DENIED IN PART.        The Motion is GRANTED

 insofar as Best’s Counterclaim, filed October 7, 2019, is HEREBY

 DISMISSED, and the Motion is DENIED insofar as the dismissal is

 WITHOUT PREJUDICE.      Best is ORDERED to file her amended

 counterclaim by June 11, 2020.        The amended counterclaim must

 comply with the terms of this Order.

             IT IS SO ORDERED.




                                      14
Case 1:18-cv-00364-LEK-KJM Document 173 Filed 05/21/20 Page 15 of 15   PageID #:
                                    2477




             DATED AT HONOLULU, HAWAII, May 21, 2020.




 DANNY GALLAGHER VS. MATERNITYWISE INTERNATIONAL, ET AL.; CV 18-
 00364 LEK-KJM; ORDER GRANTING IN PART AND DENYING IN PART
 PLAINTIFF/COUNTERCLAIM DEFENDANT’S MOTION TO DISMISS
 COUNTERCLAIM

                                      15
